DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
	Claims 1, 4-12, and 14-19 are pending. Claims 2-3, and 13 have been cancelled. Claims 7-8, 10, 16-17, and 19 have been withdrawn from consideration. Claims 1, 4-6, 9, 11-12, 14-15 and 18 will be examined.  Claims 1 and 11 are independent claims. This Final Office action is in response to the “Amended Claims,” and “Applicant Arguments/Remarks,” filed 07/05/2022.
Response to Arguments
Applicant’s Remarks/Arguments and amended claims, filed 07/05/2022 with respect to claims 1, 4-12, and 14-19, have been fully considered and Applicant' s remarks will be addressed in sequential order as they were presented.
Regarding Objection to Drawings, the applicant’s response has been fully considered. The drawings FIG. 5, and FIG. 16, contain text, which is illegible when reproduced in black and white. Therefore the objection to drawings is not withdrawn.
Regarding Rejections under 35 U.S.C. 102/103, and the remarks, “the cited combinations clearly fail to render obvious independent claims 1 and 11 which respectively require “wherein the control system is further configured to control the at least one lift actuator and the at least one tilt actuator to automatically couple the implement to the implement carrier”, and “using the control system to automatically control the at least one lift actuator and the at least one tilt actuator to couple the implement to the implement carrier when the power machine is in position proximate the implement,” the office respectfully disagrees. The applicant's remarks against the references individually cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Prior art Zent is not depended upon to teach, “to automatically couple the implement to the implement carrier.” The teachings rejected by Zent are bolded text. The prior art Murray discloses, “to automatically couple the implement to the implement carrier,” within paragraphs [0007-0008], as rejected in claim 1. Furthermore, the rejection of claims 3 and 13 under 35 USC § 103 clearly state, “Murray discloses… a control system (paragraph [0003], controller for controlling) control the power machine to automatically couple (paragraph [0007], autonomously couple) the implement to the implement carrier (paragraph [0007]), or (see at least paragraph [0052]).
It remains the Offices stance that the cited prior art anticipates or renders obvious the claimed subject matter. It is the Office’s stance that all of applicant remarks and arguments have been considered and the rejections remain.
Drawings
The drawings are objected to because a plurality of numbers and letters in FIG. 5, and FIGS. 16, do not comply with 37 CFR 1.84(p)(3) drawing standards.
Examiners Note: MPEP Drawing Standards, 37 C.F.R. 1.84(a)(2) states, “drawings must be of sufficient quality such that all details in the drawings are reproducible in black and white in the printed patent.” The drawings FIG. 5, and FIG. 16, contain text, which is illegible when reproduced in black and white. Corrected drawing sheets in compliance with 37 CFR 1.121(d) or petition filed under 37 CFR 1.84(a)(2) are required in reply to the Office action to avoid abandonment of the application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 11-12, and 14, are rejected under 35 U.S.C. 103 as being unpatentable over MURRAY et al., US 20170227969, herein further known as Murray, in view of ZENT et al., US 20160319509, herein further known as Zent.
Regarding claim 1, Murray discloses a power machine (paragraph [0003]) comprising: a frame (paragraph [0003]); a power system supported by the frame (paragraph [0003], power-generating device mounted to the frame); a traction system (paragraph [0028]) supported by the frame (paragraph [0003]) and powered by the power system (paragraph [0003]) to controllably propel (paragraph [0003]) the power machine (paragraph [0003]) over a support surface (paragraph [0028]); the traction system (paragraph [0003]) including drive motors (paragraph [0039] configured to cause the traction system to move the power machine (paragraph [0003], propelling) over the support surface (paragraph [0028]); an implement interface including an implement carrier (at least paragraph [0056]) configured to receive and secure an implement to the power machine (paragraph [0052]); a sensor system (paragraph [0005]) configured to provide data (paragraph [0005], communication with the controller) indicative of a position of the power machine (paragraph [0005], location of machine) relative to the implement (paragraphs [0007], [0052]); a control system (paragraph [0003]) configured to control the traction system (paragraph [0037]) to automatically guide (paragraph [0008]) the power machine (paragraph [0003]) to the implement (paragraph [0052]) and to control the power machine (paragraph [0008], controlling machine) to automatically couple (paragraph [0007], autonomously couple) the implement (paragraph [0008]) to the implement carrier (paragraphs [0007], [0052]) wherein the control system is configured to control the drive motors (paragraph [0037]), as a function of the position (paragraph [0005]) of the power machine (paragraph [0003]) relative to the implement (paragraphs [0007], [0052]) as indicated by the data from the sensor system (paragraphs [0005]), to automatically guide the power machine to the implement (paragraph [0052]).  
However, Murray does not explicitly state a lift arm assembly having at least one lift arm which supports the implement interface; at least one lift actuator coupled to the lift arm assembly and to the frame and configured to raise and lower the at least one lift arm; at least one tilt actuator coupled to the implement interface and to the lift arm assembly and configured to rotate the implement carrier relative to the lift arm assembly and wherein the control system is further configured to control the at least one lift actuator and the at least one tilt actuator to couple the implement to the implement carrier.
The apparatus of Zent teaches a lift arm assembly having at least one lift arm (paragraph [0060]) which supports the implement interface (paragraph [0028] implement carrier couplings); at least one lift actuator (paragraph [0060]) coupled to the lift arm assembly (paragraph [0060], see also at least FIG. 9) and to the frame (paragraph [0060]) and configured to raise and lower (at least paragraph [0060], move the lift arm) the at least one lift arm (at least paragraph [0060]); at least one tilt actuator (paragraph [0060]) coupled to the implement interface (paragraph [0028] implement carrier couplings) and to the lift arm assembly (paragraph [0060], see also at least FIG. 9) and configured to rotate (paragraph [0060], operable to rotate) the implement carrier relative to the lift arm assembly (paragraph [0060], see also at least FIG. 9) and wherein the control system is further configured to control (paragraph [0060], see also at least FIG. 9) the at least one lift actuator (paragraph [0060]) and the at least one tilt actuator (paragraph [0060]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Murray by including a lift arm assembly having at least one lift arm which supports the implement interface; at least one lift actuator coupled to the lift arm assembly and to the frame and configured to raise and lower the at least one lift arm; at least one tilt actuator coupled to the implement interface and to the lift arm assembly and configured to rotate the implement carrier relative to the lift arm assembly; wherein the control system is further configured to control the at least one lift actuator and the at least one tilt actuator as taught by Zent.
One would be motivated to modify Murray in view of  Zent for the reasons stated in Zent paragraph [0004], for selectively controlling the position of an implement mounted to a lift arm to direct the implement.  Furthermore, the lift arm with lift actuators and tilt actuators requires only minor physical effort for an operator to utilize and control work implements such as buckets and the like for performing various work tasks. 
Additionally, the claimed invention is merely a combination of well-known elements of  an autonomous robotic machine for performing one or more operations including power machines with lift arms that are capable of carrying a work implement, and in the combination, each element merely would have performed the same function as it did separately. Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 4, the combination of Murray and Zent disclose all limitations of claim 1 above. 
	Murray discloses further the power machine wherein the control system (paragraph [0003]) is configured to determine a desired position state of the power machine (paragraph [0008], instruction to maneuver the machine) and to compare the desired position state (paragraph [0008], instruction to maneuver the machine) to a current position state estimate of the power machine (paragraph [0005]) to determine a difference between the current position state estimate and the desired position state (paragraph [0008]), the controller generating a control input (paragraph [0003]), required to move the power machine (paragraph [0003], propelling, paragraph [0008], adjusting), as a function of the difference between the current position state estimate and the desired position state (paragraph [0008]).
Regarding claim 5, the combination of Murray and Zent disclose all limitations of claim 4 above. 
	Murray discloses further the power machine wherein the control system (paragraph [0003]) is configured to determine the desired position state of the power machine using the data (paragraph [0007], positioning sensor communicating with the controller) from the sensor system (paragraph [0009]).

Regarding claim 11, all limitations have been examined with respect to the apparatus in claim 1. The method/steps taught/disclosed in claim 11 can clearly perform on the apparatus of claim 1. Therefore, claim 11 is rejected under the same rationale as claim 1 above.
Regarding claim 12, the combination of Murray and Zent disclose all limitations of claim 11 above.
Murray discloses further the method wherein the traction system (paragraph [0028]) of the power machine (paragraph [0003]) further comprises drive motors (paragraph [0039]) configured to cause the traction system (paragraph [0028]) to move (paragraph [0003], propelling) the power machine (paragraph [0003]) over the support surface (paragraph [0028]), and wherein controlling the traction system (paragraph [0003], paragraph [0028]) further comprises using the control system (paragraph [0003]) to generate a control input, (paragraph [0003]) as a function of the position (paragraph [0005]) of the power machine ((paragraph [0003]) relative to the implement (paragraph [0007]) as indicated by the data (paragraph [0007]) from the sensor system (paragraph [0007]), and controlling the drive motors (paragraph [0039]) using the control input (at least paragraph [0003]) to automatically guide (paragraph [0008) the power machine to the implement (paragraphs [0052], [0070]).
Regarding claim 14, the combination of Murray and Zent disclose all limitations of claim 12 above.
Murray discloses further the method wherein using the control system to generate the control input (at least paragraph [0003]) further comprises: determining a desired position state of the power machine (paragraph [0008]) using the data from the sensor system (paragraph [0007]); comparing the desired position state to a current position state estimate of the power machine to determine a difference between the current position state estimate and the desired position state (paragraph [0008]); and generating the control input (paragraph [0003]) as a function of the difference between the current position state estimate and the desired position state (paragraph [0008]).
Claims 6, 9, 15, 18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Murray and Zent, in view of BERKMEIER et al., US 20170191244, herein further known as Berkmeier.
Regarding claim 6, the combination of Murray and Zent disclose all limitations of claim 4 above including coupling the implement to the implement carrier (paragraph [0007]), or (see at least paragraph [0052]), generate the control input (at least paragraph [0003], controller for controlling the machine), to move (paragraph [0003], propelling) the power machine toward the implement (paragraph [0070]).
However, Murray does not explicitly state the power machine control system is configured to: generate a current x position of the power machine, a current y position of the power machine, and a current angular position of the power machine relative to an angular position in which the power machine would be positioned; generate a next desired x position of the power machine and a next desired y position of the power machine; calculate a desired angular position as a function of a difference between the desired y position and the current y position and as a function of a difference between the desired x position and the current x position; calculate a difference between the desired angular position and the current angular position; determine a desired forward velocity as a function of a difference between the current x position and the desired x position and as a function of a difference between the current y position and the desired y position; determine a desired rotational velocity as a function of the difference between the desired angular position and the current angular position; determine whether the difference between the desired angular position and the current angular position is greater than a threshold value; as a function of the desired rotational velocity if the difference between the desired angular position and the current angular position is greater than the threshold value; as a function of the desired forward velocity if the difference between the desired angular position and the current angular position is less than the threshold value.
Berkmeier teaches a power machine control system is configured to: generate a current x position of the power machine (paragraph [0037-0038] input variables for current state, first position, AND equation 2, Xgps), a current y position of the power machine (paragraph [0037-0038] input variables for current state, first position, AND equation 2, Ygps), and a current angular position of the power machine (paragraph [0037-0038], first heading angle) relative to an angular position in which the power machine would be positioned (paragraph [0039], work vehicle path) generate a next desired x position of the power machine (paragraph [0039], controller is configured to automatically adjust the trajectory) and a next desired y position of the power machine (paragraph [0039], controller is configured to automatically adjust the trajectory) calculate a desired angular position (paragraph [0039], angle of the work vehicle) as a function of a difference between the desired y position (paragraph [0015], calculate a deviation of the vehicle from the desired point) and the current y position  (paragraph [0037-0038] input variables for current state, first position, AND equation 2, Ygps) and as a function of a difference between the desired x position (paragraph [0015], calculate a deviation of the vehicle from the desired point) and the current x position (paragraph [0037-0038] input variables for current state, first position, AND equation 2, Xgps); calculate a difference between the desired angular position paragraph [0015], calculate a deviation of the vehicle from the desired point) and the current angular position (paragraphs [0033-0039]); determine a desired forward velocity (paragraph [0015], first velocity, controller then automatically controls the vehicle) as a function of a difference between the current x position  (paragraph [0037-0038] input variables for current state, first position, AND equation 2, Xgps) and the desired x position (paragraph [0015], calculate a deviation of the vehicle from the desired point) and as a function of a difference between the current y position  (paragraph [0037-0038] input variables for current state, first position, AND equation 2, Ygps) and the desired y position (paragraph [0015], calculate a deviation of the vehicle from the desired point); determine a desired rotational velocity as a function of the difference between the desired angular position (paragraph [0015], first angular velocity, a first heading angle, calculate a deviation of the vehicle from the desired point) and the current angular position (paragraph [0015], a first heading angle); determine whether the difference between the desired angular position (paragraph [0015], first angular velocity, a first heading angle, calculate a deviation of the vehicle from the desired point) and the current angular position (paragraph [0015], a first heading angle) is greater than a threshold value (paragraph [0039], keep the error values within an acceptable threshold range); generate the control input (paragraph [0039], automatically adjusts the trajectory), as a function of the desired rotational velocity (paragraph [0015], calculate a deviation of the vehicle from the desired point) if the difference between the desired angular position (paragraph [0015], calculate a deviation of the vehicle from the desired point) and the current angular position (paragraph [0015], first angular velocity, a first heading angle) is greater than the threshold value (paragraph [0039], keep the error values within an acceptable threshold range); and generate the control input (paragraph [0039], automatically adjusts the trajectory), as a function of the desired forward velocity (paragraph [0028]) if the difference between the desired angular position and the current angular position is less than the threshold value (paragraph [0039], keep the error values within an acceptable threshold range).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Murray by including generate a current x position of the power machine, a current y position of the power machine, and a current angular position of the power machine relative to an angular position in which the power machine would be positioned; generate a next desired x position of the power machine and a next desired y position of the power machine; calculate a desired angular position as a function of a difference between the desired y position and the current y position and as a function of a difference between the desired x position and the current x position; calculate a difference between the desired angular position and the current angular position; determine a desired forward velocity as a function of a difference between the current x position and the desired x position and as a function of a difference between the current y position and the desired y position; determine a desired rotational velocity as a function of the difference between the desired angular position and the current angular position; determine whether the difference between the desired angular position and the current angular position is greater than a threshold value; as a function of the desired rotational velocity if the difference between the desired angular position and the current angular position is greater than the threshold value; as a function of the desired forward velocity if the difference between the desired angular position and the current angular position is less than the threshold value as taught by Berkmeier.
One would be motivated to modify Murray in view of Berkmeier for the reasons stated in Berkmeier paragraph [0005], to allow for better and more predictable control.
Additionally, the claimed invention is merely a combination of known elements of an autonomous robotic machine for performing one or more operations including power machines capable of carrying a work implement, and in the combination, each element merely would have performed the same function as it did separately. Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 9, the combination of Murray and Zent disclose all limitations of claim 4 above including a control system (paragraph [0003], controller for controlling).
However, the power machine of Murray does not explicitly state the control system is a proportional integral derivative (PID) controller.
Berkmeier teaches the power machine wherein the control system is a proportional integral derivative (PID) controller (paragraph [0039], the controller calculates proportional gains, derivative gains, integral gains).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Murray by including the control system is a proportional integral derivative (PID) controller as taught by Berkmeier.
One would be motivated to modify Murray in view of Berkmeier for the reasons stated in Berkmeier paragraph [0005], to allow for better and more predictable control. 
Additionally, the claimed invention is merely a combination of known elements of an autonomous robotic machine with proportional integral derivative (PID) controller for performing one or more operations including power machines capable of carrying a work implement, and in the combination, each element merely would have performed the same function as it did separately. Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 15, the combination of Murray and Zent disclose all limitations of claim 12 above.
With respect to claim 15: all limitations have been examined with respect to the apparatus in claim 6. The apparatus taught/disclosed in claim 6 can clearly perform the method of claim 15. Therefore, claim 15 is rejected under the same rationale.
Regarding claim 18, the combination of Murray and Zent disclose all limitations of claim 12 above.
With respect to claim 18: all limitations have been examined with respect to the apparatus in claim 9. The apparatus taught/disclosed in claim 9 can clearly perform the method of claim 18. Therefore, claim 18 is rejected under the same rationale.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terry Buse whose telephone number is (313)446-6647. The examiner can normally be reached Monday - Friday 7-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.C.B./Examiner, Art Unit 3669    

/JESS WHITTINGTON/Examiner, Art Unit 3669